 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers & Helpers, LocalLodge No. 732, AFL-CIO (Triple A Machine Shop,Inc., d/b/a Triple A South) and William E. White,Oscar Lee Dunn, Raymond Talley, Roy Lee Fillin-game, and Byron Dale Gizoni. Cases 21-CB-6176,21-CB-6326, 21-CB-6359, 21-CB-6366, and 21-CB-6370November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 22, 1978, Administrative Law JudgeJames T. Baker issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel each filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and hasdecided to affirm the rulings,' findings,2and conclu-sions of the Administrative Law Judge, and to adopthis recommended Order, as modified herein.3Respondent and the Employer are parties to a col-lective-bargaining agreement which requires all em-ployees to become members of Respondent. Sincethe contract does not provide for checkoff, Respon-dent requires all members to tender their monthlydues directly.4It considers members who have failedto tender dues for 2 or more months to be delin-quent. Each month it posts at or near the timeclocksa notice listing such persons. The notices specify theWe deem it unnecessary to pass on Respondent's contention that theAdministrative Law Judge erred in denying Respondent's request that otheralleged discriminatees be excluded from the hearing room when an allegeddiscriminatee or other witness testified. Assuming, arguendo, that the denialwas inconsistent with our current policy regarding the exclusion of potentialwitnesses, no prejudice to Respondent is evident. See Unga Painting Corpo-ration. 237 NLRB 1306 (1978).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.3In accordance with the General Counsel's exceptions, we shall modifythe Order to r-quire that Respondent refund reinstatement fees paid by itsmembers Fillingame and Gizoni. See Teamsters, Local Union No. 122 (Au-gust A. Busch & Co. of Mass., Inc.), 203 NLRB 1041 (1973).4 The Administrative Law Judge concluded that each of the five ChargingParties had actual notice of their obligations to pay monthly dues, bothduring periods of employment and during periods of layoff, because theyhad been provided, upon their initiation into membership, with packets ofinformation which contained letters outlining these responsibilities.amounts owed and the periods for which they areowed and grant the delinquents 10 days within whichto pay the arrearages before the Union seeks theirtermination.The Administrative Law Judge found that Re-spondent breached its fiduciary duty of fairness withrespect to employees White, Fillingame, and Gizoniby seeking their termination without providing themwith adequate prior notice of their delinquency andby failing to accord them reasonable opportunities topay their arrearages. In so finding, the Administra-tive Law Judge rejected Respondent's contentionthat its notice postings constituted adequate notice tothese members, since Respondent was aware thatWhite was on military leave and that Fillingame andGizoni were on l yoff during the period of the post-ing. With respect to members Dunn and Talley, how-ever, the Administrative Law Judge found that thenotice posting constituted sufficient notice becauseboth Dunn and Talley were employed at the plantduring the period of the posting and because theyadmitted they were generally aware of their duesobligations and of the Union's practice of postingmonthly a list of delinquent employees. Nevertheless,the Administrative Law Judge concluded that Re-spondent breached its fiduciary duty of fairness byfailing to accord Dunn and Talley reasonable oppor-tunities to pay their arrearages before seeking theirtermination.Although we agree with the Administrative LawJudge that Respondent breached its fiduciary duty offairness with respect to all five of the Charging Par-ties, we disagree with his finding that Respondent'sposting of a list of delinquent members at or near thetimeclocks constituted, in and of itself, adequate no-tice to Dunn and Talley. The Board has consistentlyheld that a union's fiduciary obligation to its mem-bers entails taking "the necessary steps to make cer-tain that a reasonable employee will not fail to meethis membership obligations through ignorance or in-advertence but will do so only as a matter of con-scious choice." Conduction Corp., 183 NLRB 419, 426(1970). In holding a labor organization to this stan-dard we have required that it give the delinquent em-ployee actual as opposed to constructive notice of hisdues delinquency 5 and that it provide him with areasonable opportunity to meet his obligations.65See District 9, International Association of Machinists and AerospaceWorkers, AFL-CIO (Borg-Warner Corp), 237 NLRB 1278 (1978). The Ad-ministrative Law Judge's reliance on Granite City Steel Company. 169NLRB 1009 (1968), in support of his conclusion that the mere posting of anotice is sufficient is plainly misplaced. In Granite City, the Board adopteda trial examiner's finding that a union failed to provide adequate notice toan employee where the employee credibly denied receiving a notice al-though the union maintained it had attached the notice to the employee'stimecard.6 See August A. Busch & Co., supra.504 BOILERMAKERS, LOCAL LODGE 732In the instant case, however, the only effort by Re-spondent to notify Dunn, Talley, and the otherCharging Parties was by posting a notice at or nearthe timeclocks. Apparently, Respondent was contentto leave it to happenstance or to the factory "grapevine" to ensure that Dunn, Talley, and the others 7received actual notice of their dues delinquency andtheir possible loss of employment. Under these cir-cumstances, and in view of Dunn's and Talley'scredited denials that they had seen the posted notice,we find Respondent breached its fiduciary duty notonly by its treatment of Dunn and Talley after July7, as found by the Administrative Law Judge, butalso by the inadequacy of its initial notice proce-dure.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Inter-national Brotherhood of Boilermakers, Iron Ship-builders, Blacksmith Forgers & Helpers, Local LodgeNO. 732, AFL-CIO, National City, California, its of-ficers, agents, and representatives, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Insert the following for paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Refund the reinstatement fees paid by RoyLee Fillingame and Byron Dale Gizoni."2. Substitute the attached notice for that of theAdministrative Law Judge.7As found by the Administrative Law Judge the remaining ChargingParties were in no position to observe the posted notice inasmuch as theywere either on layoff status or on temporary military leaveaIn passing, we note that a union could demonstrate that it has met itsfiduciary duty to employees in several ways. Thus, for example. the unioncould present credible evidence of personal notice to the employee or offerdocumentary proof such as a return receipt from a registered letter or certi-fied mail.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to give reasonable advancenotice to our members that they are about tobecome delinquent in their dues, and our noticeto such members shall contain the following: (I)the amount of dues owed, (2) the months forwhich dues are owed or the method of calculat-ing the pending dues delinquency, and (3) thelast day upon which the specified amounts canbe paid to the Union.WE WILL NOT fail to carry out our fiduciaryresponsibility to our members by failing to givethem reasonable notice of their dues delinquen-cy which would authorize us to require the Com-pany to terminate them under the union-securityprovision of our collective-bargaining agreementwith the Company.WE WILL NOT fail in our fiduciary responsibil-ity to our members by implementing the union-security provision of our contract with the Com-pany in an a:bitrary and capricious way so as tolead to the termination of our members or theirloss of employment, seniority, or other rightsand privileges.WE WILL NOT cause or attempt to cause TripleA Machine Shop, Inc., d/b/a Triple A. South,or any other employer, to discriminate againstOscar Dunn, Roy Fillingame, Bryon Gizoni,Raymond Talley, and William White, or anyother employee, in violation of Section 8(a)(3) ofthe Act.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guar-anteed in Section 7 of the Act, except to theextent that such rights may be affected by ourlawful application and implementation of anagreement requiring membership in a labor or-ganization as a condition of employment.WE WILL NOT notify Triple A Machine Shop,Inc., d/b/a Triple A South, in writing, that wewithdraw all our objections to the Company em-ploying Oscar Dunn, Roy Fillingame, Bryon Gi-zoni, Raymond Talley, and William White, andin the letter we shall request their full reinstate-ment and the restoration of their full seniorityrights and privileges as though their employmentor recall rights had never been interrupted.WE WILL make Oscar Dunn, Roy Fillingame.Byron Gizoni, Raymond Talley, and WilliamWhite whole for any loss of pay suffered bythem because of the discrimination againstthem, plus interest.WE WILL refund to employees Roy Fillingameand Byron Gizoni the reinstatement fees paid tous by them.INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIPBUILDERS, BLACKSMITHS,FORGERS & HELPERS, LO(CAL LODGE No.732, AFL-CIO505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES T. BARKER. Administrative Law Judge: This casewas heard before me at San Diego, California, on May 16,17, and 18, 1978, pursuant to an order consolidating cases,consolidated amended complaint, and amended notice ofhearing, issued by the Regional Director of the NationalLabor Relations Board for Region 21 on February 23, 1978.The consolidated complaint was timely issued in relation tothe separate charges filed by the Charging Parties herein, andalleges violations of Section 8(bX2) and (bX)()(A) of theNational Labor Relations Act, as amended, hereinafter calledthe Act. I The parties were afforded full opportunity to exam-ine and cross-examine witnesses, introduce relevant evidence,present oral argument, and to file briefs with me. The partieswaived oral argument and timely filed briefs.2Upon the entire record in this proceeding, my observa-tion of the witnesses, and the briefs filed by the parties, Imake the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYDuring the calendar year 1977, Triple A Machine Shop,Inc., d/b/a Triple A South, hereinafter called the Compa-ny, purchased and received goods valued in excess of$50,000 from suppliers located outside the State of Califor-nia.3Specifically, on April 29, the Company, through itspurchasing agent, Ted W. Harley, issued a purchase orderto Delaval Turbine, Inc., for goods and products valued atapproximately $140,000, and said products were receivedat the Company's premises in San Diego, California, in fiveseparate shipments on five separate dates in August andSeptember. The Company, through Harley, placed theApril 29 order with Delaval's sales representative locatedin Downey, California, and the goods and products pur-chased from Delaval were shipped from Farmington, Con-neticut, to San Diego, California. Following receiptthereof, and upon specific approval of Harley, documentswere forwarded to the Company's offices in San Francisco,California, where the subject invoices were paid by checksIOn August 23. 1977, the Regional Director issued a complaint and no-tice of hearing in Case 21-CB-6176 based upon a charge which had beenfiled in said case on July 15, 1977. That proceeding was consolidated pur-suant to the February 23, 1978 order of the Regional Director.2 On motion of counsel for the General Counsel. an attachment to Re-spondent's brief designated by Respondent as Exh. 1, is hereby rejected asirrelevant to the issues in this proceeding. Moreover. no showing was madejustifying a failure on Respondent's part to proffer the material incorporat-ed in the proposed Exh. I during the course of the hearing herein.Further, in his brief, counsel for Respondent raises contentions madeduring the course of the hearing to the effect that the complaint herein mustbe dismissed on jurisdictional and constitutional grounds. These conten-tions were raised by Respondent during the course of the hearing before meand were rejected as lacking legal merit. A determination of jurisdiction ismade, infra, and in all other respects, I adhere to my rulings made duringthe course of the hearing.Unless otherwise specified, all dates refer to the year 1977.issued during the calendar year 1977 and made payable toDelaval at its Pittsburgh, Pennsylvania, address. Delaval'saccount at the Mellon Bank in Pittsburgh, Pennsylvania,was credited in the amounts of the separate checks in Octo-ber and December, respectively.4Upon the basis of the foregoing, I find that the opera-tions of the Company during the calendar year 1977 weresufficient to justify the assertion of jurisdiction over theCompany under the Board's discretionary jurisdictionalstandards, and I accordingly find that the Company is, andat all times material herein has been, an employer engagedin commerce and in an operation affecting commerce with-in the meaning of Section 2(2), (6), and (7) of the Act.Siemons Mailing Service, 122 NLRB 81 (1958).11. THE LABOR ORGANIZATION INVOLVEDRespondent, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers, Lo-cal Lodge No. 732, AFL-CIO, concedes, and I find, that atall times material herein it has been a labor organizationwithin the meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues in this proceeding are whether Re-spondent, (1) failed to give reasonable notice to the fivealleged discriminatees of delinquencies in periodic dues re-quired by Respondent as a condition of retaining member-ship in Respondent; (2) failed to specify the amounts of thearrearages in periodic dues assertedly owed by the five al-leged discriminatees, and each of them, for the periods oftime to which said amounts related; (3) failed to specify tothe alleged discriminatees the method used by it in com-puting the arrearages; (4) failed to afford the five allegeddiscriminatees, and each of the, adequate opportunity tomake payment of the arrearages; and (5) in breach of itsfiduciary duty to the five alleged discriminatees, and eachof them, attempted to cause, and did cause, the Companyto terminate their employment for failure to pay periodicdues.Respondent denies the commission of any unfair laborpractices and affirmatively contends that each of the al-leged discriminatees received actual notice by reason of thecontents of the greeting letter, the constitution, and collec-tive-bargaining agreements routinely dispatched by Re-spondent to new members, including the alleged discrimi-natees; and that Gizoni and Fillingame were personallynotified of their dues delinquency by letters dispatched tothem. Moreover, Respondent contends that reasonable no-tice was accorded each of the alleged discriminatees byvirtue of (1) notices posted at the timeclocks and time4 The foregoing is based upon the credited testimony of Ted W. Harleyand documentary evidence of record. Harley's testimony, considered inlight of his responsibilities and functions as purchasing agent of the Compa-ny, and in further light of the documentary evidence of record, and theinternal shipping and cost accounting procedures maintained by the Com-pany, support the findings above made with respect to the amount of thepurchases, the interstate nature of the shipments, and the consummation ofthe purchase during the calendar year 1977. BOILERMAKERS, LOCAL LODGE 732shack used by all unit employees, including the alleged dis-criminatees; (2) pronouncements made by officials of theUnion during the course of union meetings concerning thenecessity of dues payments and the effects of dues delin-quency upon continued employment; and (3) remindersissued unit employees by departmental supervisors, fore-men, and leadmen. For these reasons, and because the rec-ord establishes a legitimate basis grounded in actual duesdelinquency for Respondent's termination demands, thereexists, contends Respondent, no evidentiary or record basisto support a finding of a breach of fiduciary duty on thepart of Respondent.B. Pertinent Facts1. Background factsThe alleged discriminatees were initially employed bythe Company as follows:Byron GizoniRaymond TalleyRoy FillingameOscar DunnWilliam WhiteJanuary 1976June 1976January 1977January 1977January 1977On July 7, Dunn, Talley, and White were terminated fornonpayment of union dues, and December 16, the Compa-ny dispatched separate letters to Fillingame and Gizoni,who were then on layoff status due to a lack of work, ad-vising each of them that because they had "lapsed" in theirdues and were "no longer in good standing with theUnion" they were not eligible for recall and their nameshad been removed from the seniority list and all seniorityand recall rights had been terminated.5On February 3, 1976, the bylaws of the Union went intoeffect. Section V of the bylaws provides for monthly duesof $9.25 and a reinstatement fee for mechanics of $125.6The bylaws also provide that an installment arrangementfor paying reinstatement fees "may be worked out" be-tween the individual member involved and the secretary-treasurer of the Union. Section V(D) also provides as fol-lows:A week before the end of each month, a list shall beposted at the timeclocks listing the members who shallfall in arrears on their dues by the end of that samemonth.In effect at the time the bylaws were adopted by theUnion was article XXIX of the constitution of the Interna-tional, which provided as follows:SUSPENSION AND REINSTATEMENTSuspension for Non-PaymentsSection 1. Whenever any member allows his month-ly dues, assessments, or fines to become two (2) calen-The credited testimony of Gizoni, Talley. Fillingame, Dunn. and White.and documentary evidence of record, estabhlishes the foregoing6 At times pertinent, the monthly dues were set at $8.75.dar months in arrears, he shall be automatically sus-pended from all rights, privileges, and benefits of theInternational Brotherhood. No monthly dues shall beaccepted until all financial obligations owed to theBrotherhood or any subordinate body, such as fielddues, District Lodge dues, fines, or assessments havebeen paid.This clause was incorporated as article XXX of the re-vised constitution adopted on August 12, 1977.Since March 14, 1977, Respondent and the Companyhave been parties to a collective-bargaining agreement con-taining a union-security clause requiring all employees tobecome and remain members of Respondent in goodstanding. Article 7 further provides, inter alia.7.2 The Company will immediately remove any em-ployee from employment who fails to place him/her-self and keep him/herself in compliance with theabove upon official written notice from the Union ofsuch failure.Each of the Charging Parties became members of Re-spondent, and Respondent dispatched to each of them re-ceipts showing full payments of initial fees in accordancewith the following schedule:GizoniTalleyFillingameDunnWhiteApril 23, 1976November 10, 1976March 15, 1977April 7, 1977April 7, 1977Under prevailing practice, Respondent delivered to eachnew member a packet of material containing a copy of theInternational constitution, the bylaws of the Union, thecollective-bargaining agreement between the Union andthe Company, a folder containing an official receipt forinitiation fees, an identification card, and a letter of greet-ing from Respondent over the signature of its secretary-treasurer and business manager. In pertinent part, the let-ter read as follows:Here is a little information that will help you in thefuture, and perhaps save you some money. Your initi-ation receipt is dated -which means that your arepaid through- .You will have to pay $8.75for and ever), month thereafter. As Secretary-Treasurer of the Lodge, I am responsible for the fi-nances of our Local and if a member becomes delin-quent in his dues, I will have no choice but to requestthe Company to pull his card, with the result that untilhe pays a reinstatement fee ($125.00 for a Journey-man, $100.00 for a Helper), he does not work, andthen it is up to the Company if they want him back. Ifa member fails to pay his or her dues within 60 daysthey are delinquent, so keep a check on your statuswith the Lodge. The Lodge does not send out noticesto watch the time for your own good.If you are hurt on the job, or are sick and are going tobe off the job for awhile, make sure you contact me sothat your status with the Lodge is okay. If you are onlayoff, the fee is $1.50 per month. If you are off sick ordisabled, the fee is $.75 per month, but if you are off507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job for any length of time and fail to contact meyou may become delinquent. It is your responsibility.Each of the Charging Patties received the packet contain-ing the above-described documents, and each was aware ofthe amount of the monthly dues and the fact that dueswere payable monthly.7Neither Dunn, Tally, nor White paid monthly dues forMay and June.8Dues delinquency notices to members listing the namesof members whose monthly dues are 2 months in arrears,and vulnerable to termination under the collective-bargain-ing agreement, are posted monthly on the premises of theCompany, including places at or near the time shack usedby employees for the purpose of daily clock-in and -out.These monthly postings frequently become the topic ofconversation among employees affected, and it is not un-common on a random basis for one employee to notifyanother of the inclusion of his name on a newly posteddues delinquency list. Some employees whose names areposted on such a list have contacted John Fletcher, Re-spondent's chief shop steward, and made dues remittentsdirectly to him for transmission to the Union. Moreover,some supervisors, foremen, and leadmen advise employeesunder their direction that they owe dues, or that they arebecoming delinquent in their dues, or that they owe 2months' dues. Moreover, at union meetings on a recurringbasis, William Lajeunesse, Respondent's business managerand secretary-treasurer, and Fletcher remind memberspresent at the meeting to keep their dues current, not tobecome delinquent in their dues, to maintain a currentmailing address with the Union, and to avoid a dues delin-quency which would lead to termination.92. The alleged unlawful conducta. The July 1 dues delinquency listOn June 22, Kathy Kleamovich, a secretary working un-der the direction of Respondent's business manager, pre-pared a dues delinquency list for July I. The list containedthe names of active members who had not paid dues forMay and June. The list was transmitted to John Fletcher,who posted a copy of the list at or near the timeclock at theCompany's premises. This list was posted on June 22 andremained posted until July 7 or thereafter. The delinquencylist as posted contained the names of 79 employees listed inthree columns and was dated June 22. Above the list ofnames and under the heading, Dues Delinquency List as ofThe testimony of the five alleged discriminatees. and reasonable infer-ences to be drawn therefrom, support the foregoing findings. Because therecord evidence is sufficient to warrant a finding that under its practice.Respondent routinely includes in the packet forwarded to new members acopy of the greeting letter, I find. contrary to the testimony of Fillingame.that he, like the other alleged discriminatees. received a copy of the greetingletter. I find that Fillingame's recollection in this regard is inaccurate.William White conceded this. The testimony .of Talley and Dunn to thecontrary is not credited,9The testimony of John Fletcher, Henry Jalbert. and Victor Andersonhas been considered in connection with the foregoing findings. I have alsoevaluated the testimony of Simon Abdulla, Fred Godwin. and the fiveCharging Parties with respect to these findingsJuly 1, 1977, the following textual material appeared:The below listed members owe dues for May and June1977 in the amount of $17.50, and payment must bereceived in the Local Lodge 732 office by 5 p.m.Thursday, June 30, 1977 or Local Lodge 732 will re-quest the Company remove you from the payroll as of8 a.m. Friday, July 1, 1977 as per article 7, paragraph7.2 of the Agreement in force at this time.This written notice was signed by Lajeunesse. Chief Stew-ard Flethcher gave copies of the list which he had posted toother shop stewards. No steward spoke to Dunn, Talley, orWhite concerning their dues status, nor was a copy of thelist shown to them by the steward.On June 29 Lajeunesse dispatched a letter to the Compa-ny which read as follows:Please be informed that due to the upcoming holidayweekend, Local Lodge 732 is postponing the imple-mentation of Article 7, paragraph 7.2 of the Agree-ment in force between Local Lodge 732 and Triple"A" South until Wednesday, July 6, 1977.Attached please find an up-to-date list of membersabout to become delinquent in their dues.Local Lodge 732 will contact Triple "A" South before8:30 A. M. Wednesday, July 6, 1977 as to procedure inrelation to the Contract.Attached was a two-column list of names which includedDunn, Talley, and White. Upon receipt of the attached list,Fred Godwin, personnel manager of the Company, noti-fied the applicable department heads that the names ofcertain of their employees had appeared on the dues delin-quency list. No department head or supervisor spoke toDunn, Talley, or White concerning the list or the status oftheir dues.'°Thereafter, on July 6, by letter, Lajeunesse postponedaction implementing paragraph 7.2 of the collective-bar-gaining agreement for 24 hours and set 8:30 a.m. on Thurs-day, July 7, as the time when he would contact the Compa-ny concerning this matter. The following day, Godwincalled Respondent by telephone and confirmed the factthat the employees listed on the notice which had beenattached to the Union's June 29 letter were still consideredby the Union to be delinquent in their dues. Immediatelythereafter, he notified the individual department heads thatthe employees on the list were to be terminated at the endof the day shift. Godwin did not take a special, personalinitiative in contacting any of the employees."b. The "notification"From June 18 until July 5 when White returned to thepremises of the Company to report for work, White was onI' Ihere is no material issue of fatc underlying these findings which arefull, sustained by the credited testimony of John Fletcher. Kathy Kleamo-vich, Oscar Dunn. Raymond I'alles. and Fred Godwin. The testimony ofVictor Anderson has also been considered in light of the testimony of the('harging Parties, which negatives the implication that they were counseledby, supervisors andor stewards concerning their delinquency in dues.I The foregoing is based upon the credited testimony of Fred Godwinand documentary evidence of record.508 BOILERMAKERS, LOCAL LODGE 732military leave. On July 6 he observed for the first time hisname listed among those employees whose dues had be-come delinquent as of July I. This notice, containing twocolumns of names, was the list which had been attached tothe June 29 communication from Lajeunesse to the Com-pany, and when White observed it, the list was posted inthe machine shop near the tool pickup site. Neither Dunnnor Talley observed any July I dues delinquency list con-taining their names.Immediately after finishing his shift in the afternoon ofJuly 6, White purchased a money order in the amount of$17.50 and dispatched it to the Union. The money order,dated July 6, came to the attention of Kathy Kleamovichon July I 112c. The July suspensions(I) Talley reactsSoon after 10 a.m. on July 7, Godwin spoke with Talleyand informed Talley that he was being terminated."3Talleyand Godwin conversed concerning the role of the Union inthe termination, and Talley asked what he should do abouthis impending severance. Godwin told Talley to contactthe Union. Talley immediately placed a telephone call tothe Union's office and spoke with Kathy Kleamovich. Heasked to speak with Lajeunesse but was informed he wasnot in. Kleamovich asked if she could be of assistance toTalley, and Talley answered in the affirmative, telling herthat he had been told that he was being terminated at theend of the day because he was behind in his dues. Talleyinformed Kleamovich that he did not have sufficientmoney to make a dues payment that day, but that he2 The credited testimony of William White, Oscar Dunn, Ras mond I al-ley, and Kathy Kleamovich establishes the foregoing In crediting the iesti-mony of Dunn and Talley to the effect that they did not observe any July Idelinquency list containing their names, I have considered not only theiraffirmative testimony to this effect, but the testimony of record suggestingthat the posted monthly lists were not given uniform deference and scrutinyby all employees and members. In crediting White's testimony that he hadpurchased and dispatched a money order to the Union on July 6. I haverejected the inference of Kleamovich's testimony to the effect that becauseit was not received in the Union's office until July I I. White's July 6 moneyorder had been held by White for a period of time following its purchaseInitially, I conclude from my observation of White as he appeared beforeme as a witness and testified concerning the dispatch of the July 6 moneyorder, that he was testifying honestly, and I credit him. Moreover. I discernno reason why White would expend the money for the purchase of a moneyorder to meet his dues obligation and then delay in dispatching it to serve itsintended purpose. Moreover, Kleamovich was not questioned by Respon-dent's counsel as to the procedures followed in the office for recording duespayments received through the mail, and Kleamovich was not otherwisespecific in delineating the basis of her recollection as to the date of receiptof White's money order. I find no basis for rejecting Kleamovich's testi-mony insofar as it stands for her present recollection of the date on whichshe first observed the money order which White had dispatched, but I other-wise find White's affirmative testimony more reliable in establishing thedate of dispatch.The testimony of White to the effect that he was told by Ray Robles priorto going on military leave that he could defer payment of his dues until hereturned is not credited. White's testimony on cross-examination with re-spect to this conversation, considered together with the content of his pretn-al affidavit, requires this credibility resolution and convinces me that Whitewas inaccurate in his recollection and sought to rationalize this aspect of histestimony.13 It appears this was a chance meeting, and Godwin did not Initiate it.would be in the following day to pay his dues as soon as hesecured his paycheck. Kleamovich answered that thatwould be too late.'4Talley knew when he spoke to Kleam-ovich that he had not paid his dues for May and June andthat this would result in a delinquency and render himvulnerable to termination."(2) The terminations accomplishedSubsequently, at approximately I p.m., Ed Nichols, asupervisor, assembled a group of employees comprised ofDunn, Talley, White, and two other employees, and in-formed them that the)' were being terminated at 4 p.m. atthe conclusion of the workday because they had becomedelinquent in their dues.,3) White respondsImmediately thereafter White spoke with John Fletcher,Jan Helsel. and Ray Robles, union stewards. He informedFletcher that he had been given a termination notice.White told Fletcher that he had been on military leave andhad been unable to transmit his dues. Prior to going onleave, White had notified Ray Robles that he had beencalled to military duty and would be on leave. Fletcherplaced the phone call and reported back, telling White thatnothing could be done. Thereupon, White went to Nicholsand requested that his termination be made effective at 2p.m. White's request was granted.Upon leaving the premises at 2 p.m., White went to theunion hall and spoke with Kathy Kleamovich. White stat-ed that he had been terminated and was upset about it. Herequested to see Lajeunesse, who was not in. White waitedfor a period of time, but Lajeunesse did not return andeventually White left the offices.'Later in the afternoon, however, White spoke with La-jeunesse by the telephone. He informed Lajeunesse that hehad dispatched a $17.50 money order to the Union in pay-14The foregoing is based upon the credited testimony of Raymond Ial-le). Although Fred G;odwin did not testify concerning any consersatlonwith Talley. I find no significant basis for disbelieving ralley's testimonyconcerning the information imparted to him by Godwin. The testimony ofKathy Kleamovich is in no manner inconsistent with that of 'alley. and shedid not specifically dens speaking with lalley on July 7.I I do not credit Talley's testimony to the effect that he believed when hespoke with Kleamovich that his May dues had been remitted by a moneyorder obtained by his girlfriend. Tallev's testimony in this regard was notconvincing. In any event, there Is insufficient basis for challenging the accu-racy of the testimony of Kathy Kleamovich concerning the actual duesstatus of Talley in May and June. as reflected by Respondent's records. Onthe basis of testimony elicited from Talley on cross-examination, I find thathe was aware in May and June that failure to pay dues for 2 successivemonths would result In delinquency.In reaching credibility resolutions adverse to Tally with respect to thisaspect of his testimony. I have considered the conflicting testimony of Tal-ley and Kleamovich with respect to a conversation between them whichtranspired several months after Talley's terrmnation. While there is basis Inlogic and plausibility for doubting the accuracy of Kleamovich's recollec-tion to the effect that during this conversation, Talley conceded that hisearlier termination had been his own fault, and he was pursuing the instantcharge in order to obtain money to purchase a home. Talley's own testi-mony concerning the content of his post-termination conversation withKleamosich did disclose a tendency on Ta!!ey's part to rationalize and prof-fer explanations which materially militated against his credibilityie The testimony of William White establilhes the foregoing509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of his dues and further stated that he had been termi-nated. As a result of the discussion, Lajeunesse told Whitethat if he could persuade the Company to rehire him, he,Lajeunesse, would accept White's $17.50 dues payments.Thereupotn, White called Godwin and spoke to him con-cerning the matter. He made an appointment for the fol-lowing day for the purpose of a meeting between Godwin,Lajeunesse, and White. White called Lajeunesse and in-formed him of the meeting arrangements. White went tothe company premises at the appointed time on July 8, butLajeunesse was not there. Attempts were made to contactLajeunesse, but he could not be reached. As a result, God-win and White went to Respondent's premises and spokewith Ramsey, president of the Union, and explained thecircumstances surrounding White's termination.17Ramseygave his verbal approval to White's return to work.Thereafter, Godwin spoke to a departmental assistantsupervisor in an effort to determine whether White's ser-vices could be used during the weekend. White was in-formed there was no need for his services over the week-end, and Godwin instructed White to report the followingMonday morning at 7:30 a.m. White did so but was told bythe assistant personnel manager, Elton Phillips, that theUnion had called on Friday evening and had stated thatunder no circumstances was White to return to work.White was refused employment.After the passage of several days, White again talked toLajeunesse by telephone and was told by Lajeunesse thatthere was nothing he could do to resolve the matter involv-ing White's suspension from the Union and his termina-tion. A week or two later, White again spoke with JohnFletcher who informed White that if he remitted a rein-statement fee of $125 to the Union, the money would beheld and White could then seek reemployment from theCompany. Fletcher asserted that he would have a civil suitif the Company refused to reemploy him. White stated thathe would not make such a remittance.'(4) The response of DunnSoon after learning from Ed Nichols that he was beingterminated for nonpayment of union dues, Dunn, togetherwith White, as found, met with Chief Steward Fletcher andstewards Jan Helsel and Ray Robles. Dunn informed theunion representatives that he was only I month behind inhis dues and had earlier requested Helsel to provide himwith an envelope in which to dispatch his dues payment.17 The record does not disclose precisely what Ramsey was told by way ofexplanation.The foregoing is based upon the credited and undisputed testimony ofWilliam White. Neither William Lajeunesse or Union President Ramseywere called to testify. Fred Godwin was not interrogated concerning his rolein White's effort to obtain reinstatement in the Union and reemployment.I specifically credit White's testimony that when he first spoke with La-jeunesse in the late afternoon of July 7, Lajeunesse told him, in effect. thathe, Lajeunesse, would interpose no objection if White could persuade theCompany to rehire him. I infer that this avowal on the part of Lajeunessewas made in light of the equities implicit in White's case, since he had beenon leave of absence for the greater portion of the notice posting period, andWhite's assertion that he had already mailed his dues payment. That Lajeu-nesse took a different tact with Dunn later does not militate against thisfinding.Robles and Fletcher stated that they could do nothing forDunn, and Robles inquired if Dunn could pay a $125 rein-statement fee. Dunn replied in the affirmative, and Roblesadvised him to get in touch with Lajeunesse.Then, on July 8, Dunn spoke with Lajeunesse. Dunn hadattempted to contact Lajeunesse the previous day but wasunable to reach him. When he spoke with Lajeunesse,Dunn informed Lajeunesse that he had been terminated.Lajeunesse asked if he had a $125 reinstatement fee, andDunn said that he did. Lajeunesse stated that if Dunnwould transmit the payment to the Union, he would bereinstated in the Union and give him a letter to take to hisforeman. Dunn contacted Ed Nichols, his foreman, in aneffort to learn when he could return to work. Nichols stat-ed that Dunn would have to speak to the departmentalsuperintendent who was then on vacation and would bereturning in a few days. In due course, Dunn spoke withthe superintendent and informed him of his conversationwith Lajeunesse. The superintendent, Bill Borinski, statedthat, pursuant to the Union's instructions, Dunn could notbe rehired for 60 days. Borinski refused to rehire Dunnbefore the expiration of the 60-day period. After severalefforts to contact Lajeunesse by telephone, Dunn reachedLajeunesse the following day and told Lajeunesse what Bo-rinski had stated. Lajeunesse responded, "Well, okay; keepin touch." 19Dunn had not paid his dues for May or June, nor had hedispatched a payment for July dues prior to his terminationon July 7. He had spoken to Jan Helsel on June 5 and hadrequested Helsel to provide him with an envelope in whichto dispatch his July dues. No envelope was provided.20d. The December suspensions(I) The December I listOn December 1 Kleamovich prepared a list of memberswho had not paid their dues for October and November.Byron Gizoni and Roy Fillingame were included in the list.Both Gizeni and Fillingame were on layoff status due to19 The foregoing is based upon the creidted and undisputed testimony ofOscar Dunn. Neither William Lajeunesse nor Bill Borinski were called aswitnesses to testify concerning their role in this incident.20 The foregoing is based upon a composite of the credited testimony ofOscar Dunn and Kathy Kleamovich. I have also considered the testimonyof John Fletcher and William White insofar as their testimony has a bearingupon conversations involving Dunn in the period of time immediately afterDunn was informed of his impending termination.I do not creidt the testimony of Dunn to the effect that he mailed his duespayment for May and owed dues only for June and July. The records ofRespondent, as described and characterized by Kleamovich show no creditfor a May payment, and Dunn was unable to produce a money order re-ceipt in support of his testimony that he dispatched a money order in earlyMay in payment of his May dues. There is no record evidence to establishirregularities on the part of Respondent in properly crediting the payments,and there is no basis for concluding that Kleamovich's characterization ofthe dues status of Dunn was erroneous. Moreover, I do not credit Dunn'stestimony to the effect that he was told by Jan Helsel that he could abstainfrom paying dues for a period of 90 days without becoming delinquent.Helsel denied this statement attributed to him by Dunn and credibly testi-fied that he routinely informed employees that the dues delinquency periodspanned 60 days. I am convinced that in attributing this statement to Helsel.Dunn was endeavoring to rationalize his failure to timely pay dues for May.June. and July. and this factor casts additional doubt upon Dunn's credibili-ty.510 BOILERMAKERS, LOCAL LODGE 732lack of work, and Respondent had knowledge of their lay-off status. On December 13 a letter was dispatched to theCompany by Respondent advising the Company as fol-lows:Please be informed that after due notification, the be-low listed members of Local Lodge 732 and employeesof Triple "A" South have refused to pay, have lapsedin their dues, and are not eligible for recall.Gizoni and Fillingame, together with 31 other employees,were listed as falling into the specified category, NeitherGizoni nor Fillingame had made dues remittances for Oc-tober or November.(2) The terminationsPursuant to normal procedure, upon receipt of the De-cember 13 correspondence, Godwin took the latter to Oui-da Gizoni, a personnel clerk in the employ of the Companyand mother of Bryon Gizoni, and instructed her to dis-patch letters to the employees listed in the December 13communication advising the employees that they were noteligible for recall. Upon observing her son's name on thelist, Ouida Gizoni requested John Fletcher's permission towrite a check in an amount sufficient to cover the lapseddues and Fletcher stated she could do so and told her towrite the check in the amount of $17.50. Fletcher acceptedthe check and took it to the office of Respondent and sub-mitted it. Lajeunesse stated that he could not accept thecheck and told Fletcher to return it. Fletcher did so.Thereafter, on December 16, the Company dispatchedletters to each of the 33 employees listed in the December13 communication from the Union. The letter advised theemployees that they were no longer eligible for recall be-cause the Company had been notified by the Union thatthe employee to whom the letter was addressed had lapsedin his dues and was no longer in good standing with theUnion. The letter contained a further paragraph as fol-lows:We regret that as of 14 December, 1977 your namehas been removed from the seniority list and all se-niority and recall rights terminated.Absent a loss of status with the Union, Gizoni wouldhave been recalled on January 5, 1978, and Fillingame dur-ing the first week of January 1978. Neither was recalled inthe order of their previously held seniority positions.Neither Gizoni nor Filling game offered to pay the rein-statement fee of $125 in December, but each was reinstatedin the Union in January and thereafter paid reinstatementfees.21Neither Gizoni nor Fillingame received any dues delin-quency notification from Respondent either before or fol-lowing receipt of the December 16 letter from the Compa-ny, although Kathy Kleamovich testified, in effect, that onDecember I she had dispatched letters to all members in21 The foregoing is based upon the credited testimony of Bryon Gizoni.Roy Fillingame, Fred Godwin. and Ouida Gizoni. I credit the testimony ofKathy Kleamovich onl) to the extent that it is consistent with the foregoingfindings.layoff status as employees of the Company advising themthat they were delinquent in their October and Novemberdues and that if dues payments were not received in theamount of $17.50 within 10 days from the date of the letter,suspension from membership and termination from em-ployment would result. Both Gizoni and Fillingame credi-bly testified that they received no communication of thetype described by Kleamovich although they were receiv-ing mail at the time in question at addresses reflected in therecords of Respondent. Kleamovich testified that she dis-patched the letters by regular mail, she retained no filecopies of the letters, and none of the letters were returnedas undeliverable.22ConclusionsThe threshold question in this proceeding is whether Re-spondent dealt fairly with the Charging Parties herein, andeach of them, in enforcing the union-security provision ofthe collective-bargaining agreement. A resolution of thisquestion involved an analysis of whether Respondent ac-corded reasonable notice to each of the Charging Parties ofa type and character which would apprise them of theirdues obligation, including the amount of their arrearages,the period of time covered by the arrearages, or the methodused in computing the arrearages; and which would pro-vide also an adequate opportunity to make payment of thealleged arrearages. I find that Respondent failed to accordreasonable notice to White, Gizoni, and Fillingame, butdid so with respect to Dunn and Talley. Beyond this foun-dational issue, however, there remains the question ofwhether Respondent gave fair and evenhanded enforce-ment to its dues payment requirements, as those require-ments were implemented and applied to the Charging Par-ties. I find that it did not and that Respondent must beheld to have violated Section 8(b)(1)(A) and (b)(2) of theAct by virtue of its conduct toward each of the ChargingParties separately.The principles controlling the initial issue herein are welland cogently summarized by Adminstrative Law JudgeJennie M. Serrica in her Decision in Jo-Jo ManagementCorp. d/b/'a Gloria's Manor Home for Adults, 225 NLRB1133, 1143 (1976), affirmed by the Board. In her Decision,Administrative Law Judge Serrica stated:With respect to the alleged violations of Section8(b)(l)(A) and 8(bX2), the Board and courts have heldthat a union seeking to enforce a union-security provi-sion against an employee has a fiduciary duty to dealfairly with the employee affected. At an minimum thisduty requires that the union inform the employee ofhis obligations in order that the employee may take22 I find on the basis of the testimony of Gizoni and Fillingame that theydid not receive the letters described by Kleamovich. I conclude that fromtheir testimony and the credited testimony of Joseph Edgel. an employeeand member similarly situated to Gizonl and Fillingame. that no letters ofthe type described by Kleamosich were, in fact, dispatched to all membersof the Union in layoff status who had failed to remit dues payments forOctober and November. Edgel credibly testified he received no letter fromthe Union, even though he. like Gizoni and Fillingame. was in layoff statusin December and received a December 16 notification from the Companyterminating his seniority and recall rights for loss of good standing with theUnion511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhatever action is necessary to protect his job tenure.Further, where the protection of an individualemployee's right to continued employment is to bebalanced against the statutorily restricted rights of theunion to enforce a union-security agreement requiringmembership as a condition of employment, a unionmust show that it had dealt fairly with the employeeand given him clear notice of what is required of him.Absent such a demonstration, the individual's rightmust be held paramount and protected. Under well-established decisional principles, a union's fiduciaryduty to advise employees regarding their contractuallyspecified obligation requires positive action, withoutregard to an employer's concurrent obligation to pro-vide such notice, or any information the employeemay have been provided through fellow employees.An employee is not presumed to be on notice as to theextent of his obligations to the union.For all essential purposes, the cases cited by Administra-tive Law Judge Serrica in support of her analysis comprisea comprehensible body of applicable precedent. Includedtherein are the decisions of the Board in Hotel, Motel &Club Employee's Union, Local 568, AFL-CIO (PhiladelphiaSheraton Corporation), 136 NLRB 888 (1962), enfd. 320F.2d 254 (3d Cir. 1963), and Rocket and Guided MissileLodge 946, International Association of Machinists and Aero-space Workers, AFL-CIO (Aerojet-General Corporation),186 NLRB 561 (1970), relied on by the General Counsel insupport of his theory of the complaint. It is within theguidelines of the principles and decisional precedent delin-eated in the Gloria's Manor Home case that a proper resolu-tion of the instant matter rests.As a predicate to the decision herein, it is essential tofind, as I do, that each of the Charging Parties subsequentto being accepted into membership in the Union, was ap-prised in writing of his obligation to pay monthly dues as acondition to retaining membership in the Union and con-tinuing his employment in the bargaining unit. This wasaccomplished through the content of the documents com-prising the information packet distributed to and receivedby each of them from the Union soon after their initiationinto membership. The principal source of information tothe new initiates was the letter of welcome, which wascouched in simple terms susceptible of easy comprehensionby the recipients.23Each of the Charging Parties was, Ifind, aware of the obligation to pay monthly dues to theUnion in the amount of $8.75. Beyond this, the Union fol-lowed the practice of posting dues delinquency noticesmonthly in the plant in prominent positions likely to com-mand the attention and interest of employee/members.Each of the Charging Parties, save Dunn, conceded thatthey had been aware prior to their separation from employ-ment of the Union's practice of posting these monthly no-tices. I find, in point of fact, that Dunn was also aware ofthe practice for he had been in the employ of the Company'3 The more technical language of the Union's constitution. bylaws, andthe collective-bargaining agreement itself, may have been informative, butthe Charging Parties are laymen and not lawyers or labor relations special-ists, and they could not reasonably be charged with a comprehension andmastery of the intricacies of those separate documents.for 6 months prior to his separation, and had been accept-ed into membership in the Union some 90 days prior to histermination. I doubt that he was so indifferent to eventswithin the plant, and so uninformed concerning union mat-ters that he ignored the postings and the conversation andreaction that those postings evoked. I do not credit histestimony that he had not been aware of the posting pro-cess.Thus, I find upon the record as a whole, that at relevanttimes, each of the Charging Parties knew the amount ofmonthly dues and harbored no uncertainty as to the conse-quence in terms of job tenure and union membership of a2-month delinquency dues payments. Written informationmade available to them by Respondent, combined with theposted notices, plant scuttlebutt, and the jobsite grapevinewas fully sufficient, I find, to school the Charging Partiesin the realities of their dues obligation generally, and theadverse effect upon their job tenure of a dues delinquency.As I comprehend the theory of the compalint, and thecontentions raised by the General Counsel in supportthereof, it is asseted that, in the circumstances of this case,an obligation rested with Respondent to take the addition-al step beyond the general one above described of notify-ing each of the Charging Parties, in specific terms, of thefact of their dues delinquency, the amount of their arrear-age, and the period of time to which the arrearage relatedor the method of calculating it, and to accord each of theCharging Parties reasonable opportunity to pay the arrear-age and avoid termination. I find that this was a require-ment and that it was breached with respect to White, Gizo-ni, and Fillingame, but that it was adequately met withrespect to Dunn and Talley.Initially, it is reasonable to infer that, while a member/employee has an affirmative obligation to be attentive tohis own dues status, and to exercise a degree of prudenceand individual responsibility in avoiding a delinquencywhich might impair his standing with the union, andthreaten his job tenure under a union-security arrange-ment, a labor organization in fulfilling its fiduciary respon-sibility to its members, nonetheless, must of necessity, beheld accountable for adhering to notice procedures andprocesses which in the context of impending dues delin-quency minimize the likelihood of a default in dues pay-ments on the part of one of its members, with a consequen-tial loss of membership and job status through honesterror, miscalculation, oversight, or chance circumstances.Conducton Corporation, a subsidiary of McDonnell DouglasCorporation, 183 NLRB 419 425-426 (1970); General TruckDrivers, Chauffeurs, Warehousemen and Helpers Local 270,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Inc. (Bulk Transport,Inc.), 186 NLRB 299, 301 (1970); Hotel, Motel & Club Em-ployees' Union, Local 568, AFL-CIO (Philadelphia SheratonCorporation), supra. Thus, a labor organization may reason-ably be required to accord members on the verge of delin-quency specific advance notice of a type which defines theamount of their arrearage and the period of time coveredby the arrearage, and to give this notice in a written or oralform likely to come to the attention of the member/em-ployee. Teamsters Local Union No. 122, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers512 BOILERMAKERS, LOCAL LODGE 732of America (August A. Busch & Co. of Mass., Inc.), 203NLRB 1041 (1973); see also Local 545, International Unionof Operating Engineers, AFL-CIO (Joseph Saraceno & Sons,Inc.), 161 NLRB 1114, 1121 (1966), and cases cited thereinat fn. 23; Hotel, Motel and Club Employees' Union, Local568 AFL-CIO [Philadelphia Sheraton Corp.] v. N.L.R.B.,320 F.2d 254, 258 (3d Cir. 1963), enfg. 136 NLRB 888(1962). The elements of form, content, timeliness, and no-toriety or "delivery" come into play and are essential ingre-dients of a proper notice, whether transmitted in writing orconveyed orally directly to a member by a steward, officer,or other authorized agent of the union. Nothing in thisobligation requires the union to assume the role of a billcollector, to make house calls, or to maintain a constanthotline contact with each individual member. Nonetheless,the nature of the fiduciary relationship is such, and theobligation of the union to act in the paramount best inter-est of its members so fundamental, that an obligation ofattentive vigilance would seem to rest with a union requir-ing it to take into account unusual facts and circumstancesknown to it or fairly chargeable to union knowledge whichrelate to the duty status of the member, or group of mem-bers, and which would have the foreseeable effect of sub-stantially diminishing, if not extinguishing, the likely re-ceipt of notice under acceptable procedures normallyfollowed by the union for advising or warning members ofa pending delinquency. See N.L R.B. v. International Unionof Electrical, Radio and Machine Workers, A FL-CIO, Frigi-daire Local 801 [General Motors Corporation], 307 F.2d679, 683-684 (D.C. Cir. 1962), enfg. 129 NLRB 1379(1961), 130 NLRB 1286. In a corollary manner, the fiduci-ary responsibility of the union to its members is such, itwould seem, as to require reasonable flexibility and even-handed forebearance when a member in the category justdescribed fails in a timely fashion to remit delinquent duesand protect his employment status, but acts promptly afterreceiving specific notification to remit delinquent dues. SeeInternational Union of Electrical, Radio and Machine Work-ers, AFL-CIO (General Motors Corporation), supra,N.L.R.B. v. International Woodworkers of America, LocalUnion No. 13-433, AFL-CIO [Ralph L. Smith Lumber Co.],264 F.2d 649, 657 (9th Cir. 1959). By contrast, no obliga-tion of special vigilance or forebearance attaches to mem-bers not of this described category, but this latter postulateassumes that there exists a defined policy and predictablepractice on the part of the union which has been uniformlyapplied to the membership inter se and to the memberswithin the same bargaining unit. If the notice proceduresare adequate to meet the test applied by the Board in Ho-tel, Motel & Club Employees' Union, Local 568, AFL-CIO(Philadelphia Sheraton Corporation), supra; and TeamstersLocal Union No. 122, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America(August A. Busch & Co. of Mass., Inc.), supra, but the en-forcement procedures are lacking in defined, predictablestandards because they are governed by the whims andcaprices of the officials charged with responsibility for im-plementing the established policies and procedures, theunion, nonetheless, is open to a charge of invidious con-duct. See, e.g., Teamsters Local Union No. 122, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (August A. Busch & Co. of Mass., Inc.),supra, Kling v. N.L.R.B., 570 F.2d 350 (9th Cir. 1978). Thefacts of each case must, of course, govern the applicationof these general principles to a specific amalgum of fact.Applying these guidelines to the instant case, I find thatthe notice accorded Dunn and Talley was sufficient andreasonable when measured against applicable precedent.The notice was timely filed in relation to the July I delin-quency date pertinent in the case of Dunn and Talley, andit purported to allow a period of 8 days prior to the delin-quency date in which to make remittance of May and Junedues. The notice was posted in places reasonably proxi-mate to the workplace of Dunn and Talley, and in promi-nent places within the plant, in accordance with the pastpractice with which both Dunn and Talley were conver-sant. The pertinent notices contained an unambiguous spec-ification of the months for which dues were owed and de-fined the total amount of dues for which a delinquencyexisted as $17.50. The notice mandated payment on or be-fore the close of business on June 30, and, in direct terms,described the consequences of nonpayment as removal"from the payroll." Interpreting this notice, as I must, inlight of the background knowledge possessed by Dunn andTalley concerning the dues obligation generally, I find thecontent of the notice fully adequate and fair, and sufficientto remove any cloud over its reasonableness. No specialcircumstances attached to the duty status of either Dunn orTalley as would have foreseeably aborted the notifying ef-fects of the posted notices when applied to either Dunn orTalley. Both were employed in the plant throughout theperiod of the posting and neither responded in a timelyfashion to the mandate of the notice. Respondent correctlycontends that personal service of notice of dues delinquen-cy upon members was not essential in the circumstancespertaining. Cf. Granite City Steel Company, 169 NLRB1009, 1011 (1968). That neither employee/member ob-served the notice was due, I find to no fatal deficiency inRespondent's posting procedures, or in the content of thenotice itself, but was due rather to the individual indiffer-ence of Dunn. and Talley.If the matter had rested there, and if Respondent hadacted toward Dunn and Talley in a manner consistent withan established, fair dues collection procedure, the proprietyof Respondent's actions in enforcing the terms of the con-tract so as to accomplish the termination of both Talleyand Dunn from their positions of employment with theCompany for reason of dues delinquency would have with-stood legal scrutiny. However, as the record evidence fullydemonstrates, it was precisely at this point in time whenthe whims and caprices of Respondent's officials, particu-larly Lajeunesse, intervened rendering Respondent's subse-quent actions toward Dunn and Talley unlawful.The sum total of record evidence reveals that, in prac-tice, Respondent imposed no fixed cutoff date frommonth-to-month for accepting payment of dues frommembers seeking to avoid delinquency. Rather, the proofadduced before me suggests that the practice was a flexibleone fully in Lajeunesse's control. Undisputed testimony ofChief Steward Fletcher and Steward Helsel reflects this.Moreover, the record evidence establishes that in July, La-jeunesse unilaterally deferred by I day, until July 7, the513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeadline for implementing the contract provisions gov-erning terminations of employees delinquent in their Mayand June dues; and in December the deadline date forimplementing the contract was fixed as the 13th day of themonth. This evidence, which stands unrefuted in the rec-ord, requires a finding that, insofar as payment of delin-quent dues was concerned, time was not of the essenceand, in the critical area of enforcement of article 7.2 of thebargaining agreement, the esoteric reactions of Lajeunesseprevailed. As modus opprandi of this type receives no stat-utory insulation and is not within the area of legitimateintraunion policy which has traditionally been shieldedfrom the dictates of the Board or the courts. See, e.g.,N.L.R.B. v. International Woodworkers of America, LocalUnion No. 13-433, A FL-CIO, supra.Considering this factor in conjunction with the furtherevidence adduced by the General Counsel revealing, (I)the out-of-hand refusal of Respondent, through its agents,to counsel on July 6 and 7 with Talley and Dunn, re-spectively, concerning their dues status despite the initia-tives of each to do so; (2) a refusal on the part of Respon-dent to grant Talley a I-day further period of grace forsubmitting his dues payment; and, (3) the subsequent inter-position of Respondent, once the mandate governingDunn's termination had been implemented by the Compa-ny, to preclude Dunn's rehire for a period of 60 days, itmust be held that the General Counsel established a primafacie showing of a failure on Respondent's part to fulfill itsfiduciary responsibility to Dunn and Talley and an in-volvement of Respondent as an affirmative force in theirloss of employment status.Clearly, it was essential for Respondent to have adducedevidence to counter the adverse thrust of the GeneralCounsel's proof. No such evidence was forthcoming, andRespondent, for practical purposes, rested its case upon athesis of adequate notice and evenhanded treatment of alldelinquent members, presumably in deference to the legalimperative of equal treatment to all members similarly sit-uated. But, contrary to the Respondent, the record doesnot support the notion of equal treatment. Rather, there ispresent a sufficient showing of conduct on the part of Re-spondent's agents toward Dunn and Talley to find, that,with respect to the, Respondent demonstrated a capricousdisregard for their interest in maintaining the continutiy oftheir employment and an arbitrary abandonment of thefiduciary responsibility owed them to deal fairly with them,and all other employees in the bargaining unit, in all mat-ters affecting their job interest and rights as union mem-bers. It is necessary, in my view of the record, to relate thisfinding to the inferences made more graphic by the unlaw-ful treatment accorded White, Gizoni, and Fillingame, dis-cussed below, and to indulge the inference urged by theGeneral Counsel to the effect that Respondent elevated itsmanifest interest in collecting reinstatement fees over theproper pursuit and fulfillment of its fiduciary responsibilityto its members, and the unit employees which it repre-sented.In sum, I find that Respondent failed in its fiduciaryresponsibility to unit employees and members Dunn andTalley, and thereby violated Section 8(b)(1)(A) of the Act,and engaged in conduct violative of Section 8(b)(2) bycausing, or attempting to cause, the termination of Dunnand Talley, in the circumstances discussed.Moreover, I conclude and find that Respondent violatedthe same provisions of the Act with respect to White, Gizo-ni, and Fillingame. In this regard, the facts, as I view them,establish, virtually by definition, that Respondent failed togive reasonable notice and adequate opportunity to White,Gizoni, and Fillingame to settle their dues obligation. Re-spondent was officially charged with knowlege of White'sapproved absence from duty on military leave during theperiod of June 18 through July 5. White not only mailedfull payment of his delinquent dues at first opportunity onJuly 6, after he first observed a posted notice advising himof his dues delinquency and pending termination, but heimmediately undertook, through representatives of Re-spondent to seek equitable treatment at the hands of itsagents. He based his request for equitable consideration onhis mailed remittance and his absence from the plant onleave during the virtual entirety of the posting period.Clearly, White's case raised, or should have raised, in thecouncils of Respondent's hierarchy, significant equitableconsiderations requiring careful deliberation and sympa-thetic response on the part of officials charged with con-ducting the business of Respondent in those aspects deal-ing with its fiduciary responsibilities to members. No suchdeliberation or consideration was forthcoming, andWhite's termination and loss of membership standing inthe Union resulted. Respondent acted with full knowledgeof the facts which clearly removed White's case from therealm of the routine and which differentiated White in apositive manner from any supposed free rider componentof the membership. Respondent must be held to have actedunfairly with respect to White in a manner inconsistentwith the spirit of the Act. The evasive, divergent, essentiallyidiopathic conduct of Lajeunesse and Union PresidentRamsey, augmented by that of Fletcher, chief steward, wasantithetic to a rudimentary fulfillment of the fiduciary obli-gation owed White, as a member.In a similar manner, Respondent breached its fiduciaryresponsibility to Gizoni and Fillingame by failing to giveany specific notice to them of their dues delinquency cov-ering the period of October and November. Cf. Local 4012,Communications Workers of America, AFL-CIO (MichiganBell Telephone Co.), 184 NLRB 166 (1970); FMC Corpora-tion, 207 NLRB 639 (1973). It must be inferred that thereasonable notice requirement established by the Board en-compasses the mandate that a labor organization give full,fair, and timely specific notice to members, like Gizoni andFillingame, who were in lay-off status and therefore isolat-ed from frequent or periodic contact with stewards andofficials of the Union, and outside of the reach also of thenormal notice posting procedure. The proof of record, as Ihave determined it, establishes a failure on Respondent'spart to follow procedures calculated to maximize the likeli-hood of timely receipt by Gizoni and Fillingame of therequired type of fully explicated notice as would have ap-prised them of the nature and extent of the dues obligationand would have permitted them to take actions necessaryto protect their job and seniority rights. Convincing is Gen-eral Counsel's contention that Respondent's failure to in-sure delivery of proper notice to Gizoni and Fillingame514 BOILERMAKERS, LOCAL LODGE 732was so imbued with indifference as to raise the inferencethat Respondent acted as it did, not in protection of anavowedly evenhanded dues enforcement policy, but infutherance, rather, of an invidious scheme to collect rein-statement fees. This conclusion is fully reinforced by Re-spondent's conduct in refusing to accept the proffered re-mittance, made on behalf of Gizoni by his mother, whowas in the employ of the Company and who received earlynotice of Respondent's intention to invoke article 7.2 of thecollective-bargaining agreement against Gizoni. Consider-ing the affirmative duty residing with Respondent to in-form employees and members of their dues obligation inspecific terms, in context of the obligation possessed byindividual members, including those in layoff status, to actresponsibly in paying dues in amounts uniformly requiredas a condition of membership, the balance here must clear-ly be struck in favor of members Gizoni and Fillingame.I find that, by virtue of its conduct towards White, Fil-lingame, and Gizoni, Respondent violated Section8(bXIXA) of the Act, independently, and in violation ofSection 8(bX2) of the Act caused and attempted to causethe Company to terminate White and cancel the recallrights of Fillingame and Gizoni, within the meaning of Sec-tion 8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, as set forth in section III,above, occurring in connection with the operation of theCompany, described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has committed certainunfair labor practices within the meaning of Section8(bXIXA) and Section 8(bX2) of the Act, it will be recom-mended that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act and to dissipate the effects of the unfairlabor practices.Having found that Respondent unlawfully caused theCompany to terminate the employment of Oscar Dunn,Roy Fillingame, Byron Gizoni, Raymond Talley, and Wil-liam White, within the meaning of Section 8(aX3) and (1)of the Act, I shall recommend that Respondent notify theCompany, in writing, with copies to each discriminatee,that it recinds any and all demands made upon the Com-pany that the individuals aforesaid be terminated, and ad-vise the Company, in writing, with copies to each discrimi-natee, that it has no objection to the employment of any orall of the individuals aforesaid in their former or substan-tially equivalent positions of employment in accordancewith the seniority position and with all other rights andprivileges to which each would have been entitled but forthe unlawful conduct of Respondent. I shall further recom-mend that Respondent make whole Oscar Dunn, Roy Fil-lingame, Byron Gizoni, Raymond Talley, and WilliamWhite, and each of them, for any loss of earnings they mayhave suffered as a result of their unlawful terminations.with interest thereon. Backpay, in each case, shall be com-puted in the manner prescribed in F. W. Woolworth Com-panv, 90 NLRB 289 (1950), together with interest thereonin accordance with the policy of the Board, set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).24 Backpayliabilities shall terminate 5 days after Respondent notifiesthe Company and the Charging Parties that it has no ob-jection to the full reinstatement or recall of the ChargingParties.Because the violations of the Act herein found to havebeen perpetrated by Respondent go to the heart of the Act,a broad cease and desist order shall be recommended.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAWI. Triple A Machine Shop, Inc., d/b/a Triple A South,is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers, LocalLodge No. 732, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By failing in its fiduciary relationship to Roy Fillin-game, Bryon Gizoni, and William White, in not accordingthem reasonable notice of their dues delinquency, includ-ing a statement of the precise amount of dues owed, themonths for which the dues were owed or a reasonable ex-planation of the method used in computing the amount ofdues, and to provide them also with a reasonable opportu-nity to pay the amount of dues owed, Respondent re-strained and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby engaged inunfair labor practices within the meaning of Section8(bX(1)(A) of the Act.4. By failing in its fiduciary relationship to Oscar Dunnand Raymond Talley by imposing arbitrary and capriousimpediments to the efforts of Dunn and Talley to satisfytheir dues obligation, and thus to assure their continuedemployment in their then present position of employment,and by interposing an objection to Dunn's return to hisformer position of employment until the expiration of a60-day period, Respondent engaged in conduct in violationof Section 8(b)(IXA) of the Act.5. By causing, and attempting to cause the Company todischarge Oscar Dunn, Roy Fillingame, Byron Gizoni,Raymond Talley, and William White, and by additionallyinterposing an objection to the return of William Dunn tohis former position of employment until the expiration of a60-day period, Respondent engaged in conduct in violationof Section 8(bX2) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2 See, generall. ISLs Plumbing & Heating Co. 138 NL RB 716 (1962).515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER25The Respondent, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers, &Helpers, Local Lodge No. 732, AFL-CIO, its officers,agents, and representatives, shall:i. Cease and desist from:(a) Giving effect to, implementing, or in any mannerenforcing a practice which fails to accord reasonable noticeto members of their dues delinquency, said resonable oralor written notice to include a statement of the preciseamount of dues owed, the month for which said dues areowed, or an explanation of the method used in computingthe amount of dues owed, and which, additionally, accordsmembers an adequate opportunity to pay the amount spec-ified as owing.(b) Failing in its fiduciary relationship and responsibiltyto members by imposing arbitrary and caprious impedi-ments to the good-faith efforts of members to satisfy theirdues obligation.(c) Causing or attempting to cause Triple A MachineShop, Inc., d/b/a Triple A South, or any other employer,to discharge or discriminate against employees with respectto their tenure of employment or terms and conditions ofemployment or to apply the union-security provisions ofany collective-bargaining agreement to which Respondentis signatory to employees who have not been accorded rea-sonable notice of their dues delinquency, or in an arbitraryor caprious manner inconsistent with the fiduciary respon-sibility owed members.(d) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Make whole Oscar Dunn, Roy Fillingame, ByronGizoni, Ray Talley, and William White for any loss ofearnings they may have suffered because of their unlawfulloss of status in their former positions of employment bypaying to each the sum of money computed in the mannerspecified in the section of this Decision entitled "The Rem-edy." Backpay liabilities shall terminate 5 days after Re-spondent notifies the Company and the Charging Partiesthat it has no objection to the full reinstatement or recall ofthe Charging Parties.(b) Notify Triple A Machine Shop, Inc. d/b/a Triple ASouth, in writing, with copies to Oscar Dunn, Roy Fillin-game, Byron Gizoni, Raymond Talley, and William White,that it rescinds any request or demand which resulted inthe termination of Oscar Dunn, Raymond Talley, and Wil-liam White on July 7 and which resulted in the cancellationof recall eligibility for Roy Fillingame and Byron Gizonion December 16. Said written notification, with copies toeach of the discriminatees aforesaid, shall also advise theCompany that Respondent has no objection to the employ-ment of any and all of the discriminatees in their former orsubstantially equivalent positions of employment with fullseniority and other rights and privileges restored as thoughtheir employment rights had nver been interrupted.(c) Post at its office and meeting halls, and all otherplaces where notices to members are customarily posted,copies of the attached notice marked "Appendix." 6 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed by Respon-dent's representatives, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Mail signed copies of the notice to the Regional Di-rector for Region 21 for posting by Triple A MachineShop, Inc., d/b/a Triple A. South, if willing, at all placeswhere notices to its employees are customarily posted.(e) Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.26 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading, "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."516